United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3332
                       ___________________________

  David Taft, Jr.; Paul Huston; Daniel J. Roe; Stuart Schuman; Ryan Peterson;
Donald E. Phillips; Christopher Pruden; Arthur Triplett; Eddie C. Risdal; Michael
                           Millsap; Frank N. Hobmeier

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

                            Governor Terry Branstad

                            lllllllllllllllllllllDefendant

 Director Jerry Foxhoven, DHS Director; Deputy Super Brad Wittrock, CCUSO
                 Director of Operations; Acting Superintendent

                     lllllllllllllllllllllDefendants - Appellees

                  Dr. Tracy Thomas, Psychological Examiner

                            lllllllllllllllllllllDefendant
                                   ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                         Submitted: November 15, 2018
                             Filed: March 1, 2019
                                 [Unpublished]
                                ____________
Before BENTON, BEAM, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Appellants, a group of male patients at the Civil Commitment Unit for Sexual
Offenders (CCUSO), appeal the adverse grant of summary judgment on their claims
against officials of the state of Iowa. Each have served prison terms imposed for
sexual offenses, but in a separate civil trial, each have been found likely to commit
further sexual offenses, and thus were, and still are, civilly committed at the CCUSO.
The crux of their complaint is that only males have been adjudicated, pursuant to
Iowa Code Chapter 229A (setting forth the procedures for civil commitment of
sexually violent offenders), as still dangerous and thus civilly committed; that there
is no facility for housing such female offenders if they had been so adjudicated; and
therefore appellants are being discriminated on the basis of gender, in violation of the
Fourteenth Amendment's Equal Protection Clause, as enforced through 42 U.S.C. §
1983.1

      The district court2 granted summary judgment, finding, as relevant to this
appeal, that there was no selective prosecution; that there was no defendant
personally responsible for a constitutional violation; and that even though the
appellants challenge the statute as applied to them, there is no evidence they have
been personally damaged by the alleged gender discrimination. In doing so, the court
heavily relied upon an unappealed order from a similarly styled claim rejected by

      1
        There were other claims in the initial complaint, but these claims have
apparently been abandoned on appeal. The only issue before us is the propriety of the
district court's grant of summary judgment on the equal protection gender claim.
      2
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                          -2-
Judge Donald O'Brien in the Northern District of Iowa in 2011. See Blaise v.
Branstad, No. C11-4011-DEO, slip op. at 5-6 (N.D. Iowa August 26, 2011) (initial
review order). In the 2011 order, Judge O'Brien considered the gender discrimination
argument and first found that the law was neutral on its face, but further, that this
neutral law nonetheless did not have a disparate impact on male sex offenders.
Instead, the law's "primary purposes are to protect the public and treat sexually
violent predators." Id. at 5. The court found that these two purposes were entirely
plausible and rationally related to a legitimate state interest, rather than seeking to
hinder the male gender. Id. And, that "[i]f a woman were to be deemed a sexually
violent predator, the clear terms of the Act would apply to her." Id. See Personnel
Adm'r of Mass. v. Feeney, 442 U.S. 256, 274-75 (1979) (holding that an Equal
Protection claimant must prove the intention of the law was to discriminate against
a suspect class and can only prevail if there is not a plausible neutral explanation for
the law).

       Although Judge O'Brien's 2011 order is not the law of the instant case, it is
persuasive, well-reasoned, and nothing about the Iowa act or the arguments of the
detainees challenging it–even the purported "as applied" arguments–has changed in
the last eight years. As noted, the district court's well-reasoned order relied upon
Judge O'Brien's order in denying relief on the gender claim and we follow suit.3
Accordingly, we affirm. See 8th Cir. Rule 47B.
                       ______________________________



      3
        Further, we note that to the extent the complaint might be construed as an
attempt to obtain discharge from CCUSO because the appellants' commitments are
invalid, this remedy would be barred by Heck v. Humphrey, 512 U.S. 477 (1994).
See Karsjens v. Piper, 845 F.3d 394, 406 (8th Cir. 2017) (holding that while Heck
would apply to civilly committed persons, the doctrine did not bar the action in that
case because the plaintiffs were not alleging that their initial commitment was invalid
or that any of the plaintiffs should be immediately released).

                                          -3-